Name: Commission Regulation (EEC) No 913/80 of 15 April 1980 correcting Regulation (EEC) No 671/80 fixing for the 1979/80 marketing year the average world market price and the indicative yield for linseed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 80 Official Journal of the European Communities No L 98/5 COMMISSION REGULATION (EEC) No 913/80 of 15 April 1980 correcting Regulation (EEC) No 671 /80 fixing for the 1979/80 marketing year the average world market price and the indicative yield for linseed HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (b) 1 , third indent, and 2, second indent, of Regulation (EEC) No 671 /80 , there is inserted the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas an error has been found in Article 2 (b) of Regulation (EEC) No 671 /80 (2 ) as regards the delimi ­ tation of production areas for the Belgian province of West-Vlaanderen , and should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , Lo-Reninge and Diksmuide, Vladslo and Woumen excluded '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 67, 15 . 3 . 1976, p . 29 . ( 2 ) OJ No L 75, 21 . 3 . 1980 , p . 17.